         Case 1:20-cv-05007-LJL Document 105 Filed 04/01/21 Page 1 of 3
                                                                      One Barker Avenue
                                                                      Fifth Floor
                                                                      White Plains, New York 10601
                                                                      t. 914.821.8011
                                                                      f. 914.288.0023

April 1, 2021                                                         Martin Schwimmer
                                                                      Partner
                                                                      Schwimmer@LeasonEllis.com
VIA ECF
Honorable Lewis J. Liman, U.S.D.J.
United States District Court, S.D.N.Y.
500 Pearl Street
New York, New York 10007


       Re: Soter Techs., LLC v. IP Video Corp. et al., No. 20-cv-5007-LJL

Dear Judge Liman,

       We are counsel for Defendants IP Video Corporation (“IP Video”), A+ Technology &
Security Solutions, Inc., and Advance Convergence Group, Inc. (collectively, “Defendants”) in
the above captioned matter. We write pursuant to this Court’s Order of March 30, 2021 (dkt.
102), and Your Honor’s Individual Rules 2(G), in connection with Plaintiff’s motion to seal file
under seal Exhibits A, H, J, K and L to its Second Amended Complaint (dkt. 99). IP Video
respectfully requests that the Court grant Plaintiff’s motion with respect to Exhibits A, H, J, and
K to the Second Amended Complaint.

       Defendant IP Video is the custodian of Exhibits A, H, and K, and maintains its
confidentiality designations for the following reasons:

   1. Exhibit A: This document contains confidential and highly confidential, attorneys’ eyes
      only, information relating to domain names of Defendants. The true registrant of these
      domain names is not publicly available, many are unrelated to this action in any way,
      some are private, and the list of which is proprietary information, which also implicates
      irrelevant business and product development plans. Disclosure of this commercially
      sensitive information to the public would result in competitive injury to IP Video and
      Defendants.

   2. Exhibit H: This document contains highly confidential, attorneys’ eyes only, information
      relating to domain names of Defendants. The true registrant of these domain names is not
      publicly available. Exhibit H also includes commercially sensitive discussion of the
      marketing strategy related to the domain names. The list of domain names and related
      information provides commercially sensitive information regarding IP Video’s business
      plans and marketing information, which would result in competitive injury should it be
      made public.

   3. Exhibit K: This document contains highly confidential, attorneys’ eyes only, information
      related to IP Video’s business and marketing strategy. Such information is commercially
      sensitive and would result in competitive injury should it be made public.
         Case 1:20-cv-05007-LJL Document 105 Filed 04/01/21 Page 2 of 3
Honorable Lewis J. Liman, U.S.D.J.
April 1, 2021
Page 2


   Defendant IP Video provided its confidentiality designations pursuant to paragraphs 1-4 and
13-14 of the Parties’ stipulated Protective Order (dkt. 53).

        With respect to Exhibits A, H, and K, these documents contain highly confidential
material that are commercially and competitively sensitive because they could be used to result
in competitive injury should they be disclosed to the public. See, e.g., EFCG, Inc. v. AEC
Advisors, LLC, 2020 WL 7121855, at *1 (S.D.N.Y. Nov. 9, 2020) (granting the plaintiffs’
request to seal an order containing “confidential, commercially sensitive information which
might harm [the plaintiff’s] competitive standing vis-à-vis defendants and other competitors”);
Refco Grp. Ltd., LLC, v. Cantor Fitzgerald, L.P., 2015 WL 4298572, at *4 (S.D.N.Y. July 15,
2015) (finding that “disclosure would cause ‘significant and irreparable competitive injury to
both Defendants and [a] Non-Party Entity’ because the information was ‘commercially
sensitive’”). Further, Exhibit K contains recent confidential marketing strategy information.
This sort of information has consistently been provided protection in the Second Circuit. See,
e.g., AngioDynamics, Inc. v. C.R. Bard, Inc., No. 117CV00598BKSCFH, 2021 WL 776701, at
*6 (N.D.N.Y. Mar. 1, 2021). Due to the confidentiality concerns surrounding this information,
including the proprietary and commercially sensitive nature of the information and the
competitive implications of public disclosure, IP Video respectfully requests that this
information remain under seal. See Optima Media Grp. Ltd. v. Bloomberg L.P., 2018 WL
158074, at *8 (S.D.N.Y. Mar. 28, 2018).

        Defendant IP Video believes that they will suffer a clearly defined and serious injury
should this information not be sealed and the information be disclosed to the public. As
indicated above, the materials sought to be sealed include confidential information relating to
trade secrets, marketing and business strategies and information, and product pricing, as well as
the confidential information of third parties that has already been determined to warrant filing
under seal (dkt. 69). IP Video believes that the sealed information is confidential business
information that would impair their competitive position and potential contractual relations if it
became public, that they would be harmed by the public release of this information, and that
these considerations significantly outweigh any public interest that might be served by having
that material publicly available on the docket.

       Defendant IP Video does not maintain its confidentiality designation with respect to the
single page of the document filed as Exhibit L. However, IP Video reserves all rights to
maintain confidentiality in the full document, which is a marketing agreement.

       Additionally, Exhibit J contains third party proprietary information that has previously
been approved for filing under seal. (Dkt. 69.) As such, IP Video respectfully requests the Court
maintain the confidentiality of Exhibit J, as provided in its previous order for at least the reasons
provided therein.
         Case 1:20-cv-05007-LJL Document 105 Filed 04/01/21 Page 3 of 3
Honorable Lewis J. Liman, U.S.D.J.
April 1, 2021
Page 3

       Accordingly, IP Video respectfully requests the materials identified herein remain under
seal. To the extent any sealing request is denied, IP Video respectfully requests the opportunity
to propose redactions to these documents.

                                           Respectfully Submitted,



                                            Martin Schwimmer


cc:    All Counsel of Record (via ECF)
